 

Exhibit 10.7

 

FULL SPECTRUM LOAN AGREEMENT

 

This LOAN AGREEMENT is made and entered into as of the 1st day of April, 2015 by
and between                         and
                                          ("the Lender") and Full Spectrum Inc.
(“the Borrower ”).

 

WITNESSETH

 

WHEREAS, the Borrower wishes to borrow $50,000 from Lender and the Lender wishes
to loan the same to the Borrower according to the terms and conditions contained
herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1 .          Loan

 

1 .1 The Lender shall loan to the Borrower the amount of $50,000 (the "Loan").
The Borrower agrees to repay the lender $54,000 on or before July 1, 2015 .

 

2.          Termination. Notwithstanding anything to the contrary contained
herein, the full amount of the Loan, together with accrued Interest, shall be
immediately due and payable upon (i) the filing by or against Borrower of any
petition for the liquidation or dissolution of its business, or (ii) the
commencement by Borrower of any action to liquidate or dissolve its business, or
(iii) a general assignment by Borrower for the benefit of its creditors, (iv)
Borrower's failure or inability to pay its debts as they become due, or a (v)
Change of Control.

 

"Change of Control" means and includes each of the following: (i) the
acquisition, in one or more transactions , of beneficial ownership by any person
or entity or any group of persons or entities who constitute a group of any
securities of the Borrower such that, as a result of such acquisition , such
person , entity or group beneficially owns, directly or indirectly , more than
50% of Borrower 's outstanding voting securities; (ii) the Borrower merges or
consolidates with another other corporation , other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the total voting power represented by the
voting securities of the Borrower or such surviving entity outstanding
immediately after such merger or consolidation; or (iii) the Borrower sells all
or substantially all of its assets in an arms-length transaction .

 

 

 

 

4.          Miscellaneous. This Agreement and the Note shall be governed by and
construed in accordance with the substantive laws of the State of California.
This Agreement constitutes the entire agreement and understanding of the parties
with respect to the subject matter hereof, and no provision may be amended or
otherwise modified without the written consent of the parties. This Agreement
shall be binding upon the successors and assigns of the parties hereto. ln the
event that any one or more of the provisions contained herein shall be found to
be invalid , illegal or unenforceable in any respect, the legality, validity and
enforceability of the remaining provisions thereof shall not be affected or
impaired in any way.

 

IN WITNESS WHEROF, each of the undersigned has set forth its signature as of the
date first written above.

 

    Full Spectrum Inc.                        

 



 2 

 